Citation Nr: 0733296	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-19 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for ovarian cancer, to 
include as being due to an undiagnosed illness.

2.  Entitlement to service connection for a cardiac 
disability, to include as being due to an undiagnosed 
illness.

3.  Entitlement to service connection for a disability 
manifested by paresthesias, other than being attributed to 
fibromyalgia, to include as being due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by headaches, other than being attributed to 
fibromyalgia, to include as being due to an undiagnosed 
illness.

5.  Entitlement to an initial evaluation in excess of 
30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to March 
1961 and from December 1990 to June 1991.  She had duty in 
Southwest Asia.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from the Providence, Rhode Island, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran had filed a claim for service connection for 
fibromyalgia.  The claim was denied in a February 2003 rating 
decision.  In that rating decision, the RO also denied 
service connection for poor coordination, headaches, 
lightheadedness and paresthesias.  In May 2003, the veteran 
submitted a notice of disagreement, wherein she stated she 
disagreed with the denial of service connection for 
fibromyalgia.  In December 2004, the RO awarded service 
connection for fibromyalgia and assigned a 20 percent 
evaluation under Diagnostic Code 5025.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.  That same month, the RO 
issued a statement of the case addressing two, separate 
claims for entitlement to service connection for 
"headaches" and "peripheral neuropathy."  Under Diagnostic 
Code 5025, which addresses fibromyalgia, it contemplates 
symptoms such as headaches and paresthesias.  It is unclear 
whether these two symptoms are encompassed in the service-
connected fibromyalgia, and the veteran has not specifically 
articulated why she continued the appeal as to these two 
issues (on her VA Form 9, she checked off the box that 
indicated she was appealing all the issues in the statement 
of the case without providing any additional comment).  
Nevertheless, because she perfected an appeal, these two 
issues remain on appeal, and the Board will consider them in 
this decision as separate disabilities.  The Board notes that 
the RO determined that the veteran had not submitted a timely 
substantive appeal as to these two issues and considered them 
to be no longer on appeal, the Board disagrees.  The RO also 
determined that the veteran had not perfected her appeal as 
to the claim for service connection for a cardiac disability.  
The Board disagrees with this determination as well, and has 
considered the claim in this decision.


FINDINGS OF FACT

1.  Ovarian cancer is a known diagnosis.

2.  The preponderance of the evidence is against a finding 
that ovarian cancer began in service, manifested to a 
compensable degree within one year following discharge from 
service, or is otherwise due to service.  

3.  Cardiac disability has been attributed to a known 
diagnosis of coronary artery disease.

4.  There is a lack of competent evidence that coronary 
artery disease had its onset in service, manifested to a 
compensable degree within one year following discharge from 
service, or is otherwise due to service.  

5.  Numbness has been attributed to a known diagnosis of 
peripheral neuropathy.

6.  The preponderance of the evidence is against a nexus 
between the diagnosis of peripheral neuropathy and the 
veteran's period of service in the Persian Gulf.

7.  Headaches have been attributed to a known diagnosis of 
migraine headaches.

8.  There is no competent evidence that migraine headaches 
had their onset in service or are otherwise due to service.

9.  Post-traumatic stress disorder is manifested by depressed 
mood, good insight, good judgment, neat appearance, some 
memory loss, and a decrease in concentration.  


CONCLUSIONS OF LAW

1.  Ovarian cancer, as being due to undiagnosed illness, has 
no legal merit.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.317 (2007); Neumann v. West, 14 Vet. App. 12, 
23 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Ovarian cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Cardiac disability, as being due to undiagnosed illness, 
has no legal merit.  38 U.S.C.A. § 1117 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.317 (2007) Neumann v. West, 14 Vet. 
App. 12, 23 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

4.  Coronary artery disease was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Paresthesias in the extremities, as being due to 
undiagnosed illness, has no legal merit.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.317 (2007) Neumann v. 
West, 14 Vet. App. 12, 23 (2000); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

6.  Peripheral neuropathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

7.  Headaches, as being due to undiagnosed illness, have no 
legal merit.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.317 (2007) Neumann v. West, 14 Vet. App. 12, 23 
(2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

8.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

9.  The criteria for an initial evaluation in excess of 
30 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a February 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The letter, however, did not inform the veteran of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations (veteran 
status is not at issue).  The Board finds that the veteran 
has not been prejudiced by such.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The RO awarded her service 
connection for several disabilities and assigned evaluations 
and effective dates for each disability.  Thus, she is aware 
that an evaluation and effective date are assigned once 
service connection is awarded for a disability.  

The current claim for increase is a "downstream issue" from 
the claim for service connection for post-traumatic stress 
disorder.  In this type of circumstance, if the claimant has 
received a VCAA letter for the underlying claim (service 
connection) and raises a new issue (i.e., increased rating) 
following the issuance of the rating decision that awarded 
the underlying claim, VA is not required to issue a new VCAA 
letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  This was completed, when VA issued a statement of the 
case in December 2004, wherein it provided the veteran with 
the evidence necessary to establish higher evaluations for 
the service-connected disabilities.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  For example, VA provided the 
veteran with examinations and obtained medical opinions.  VA 
has also obtained private medical records identified by the 
veteran.  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.
II.  Service Connection

The veteran is seeking service connection for various 
symptoms/disabilities based on (in part) the theory that they 
are manifestations of an undiagnosed illness resulting from 
active duty in the Gulf War.  Her DD Form 214 confirms that 
she had active duty in the Southwest Asia Theater of 
operations from December1990, to June 1991.  Therefore, she 
is a "Persian Gulf veteran" (i.e., had active military 
service in the Southwest Asia theater of operations during 
the Gulf War) as defined by 38 C.F.R. § 3.317(d).  Each 
symptom/disability will be addressed below.  The Board notes 
that the veteran has not claimed that any of these 
disabilities were incurred in her prior period of service 
from March 1957 to March 1961.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for cancer or 
cardiovascular disease may be granted if manifest to a 
compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2007).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.317(a)(1) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Ovarian cancer

The veteran has stated that she developed ovarian cancer 
either from "Persian Gulf Syndrome" or was the result of 
using hormones during this period of service.

The veteran has been diagnosed as having ovarian cancer, 
which was diagnosed in 1995.  Because she has a diagnosed 
gynecological disorder, service connection for a 
gynecological disability as due to an undiagnosed illness is 
not permitted as a matter of law.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(2); Neumann v. West, 14 Vet. App. 12, 23 
(2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
next question is whether ovarian cancer may be granted 
service connection on any other basis.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
award of service connection for ovarian cancer.  The service 
medical records are silent for a gynecological disorder.  A 
May 1991 report of medical examination shows that a pap smear 
done by the veteran's private physician that same month was 
normal.  There is no evidence showing manifestations of 
ovarian cancer to a compensable degree within one year 
following discharge from service.  There is, however, a 
September 1991 private medical record showing that the 
veteran had been on Estraderm and had some bleeding at that 
time.  She was diagnosed as postmenopausal.  No medical 
professional has stated that such establishes manifestations 
of ovarian cancer to a compensable degree.  The first 
objective evidence of a diagnosis of ovarian cancer was in 
December 1995, which is many years following discharge from 
service.  

The veteran has submitted a July 2003 private medical opinion 
from Dr. WHG, wherein he stated the following:

During the years 1990 - 1991, patient was 
using the transdermal estrogen patch, 
which apparently coincided with her time 
overseas.  Patient was perimenopausal at 
that time.  Although there is no clear 
evidence that estrogen replacement 
increases the incidence of ovarian 
cancer, we do note that there are many 
ovarian cancers that are estrogen and 
progesterone receptive positive, and 
therefore can be affected by exogenous 
estrogen use or that the estrogen could 
play a role in the development of the 
disease.  We are also aware of an 
increased risk of carcinogenesis in 
immune-suppressed patients.  To my 
understanding, it is unclear what the 
etiology of this immune suppression is.  
There is also the possible exposure to 
potential teratogens during her service 
time in the Persian Gulf.  

Therefore, I feel that there is at least 
a possibility of an association between 
the above-noted variables and the 
patient's development of ovarian cancer.  
I am sure you can appreciate that it is 
difficult, if not impossible, to come up 
with a percentage risk that any of these 
variable may have on the development of 
ovarian cancer. . . .

The Board finds that the above opinion does not provide a 
nexus to the veteran's service.  Specifically, this medical 
opinion is speculative.  Dr. WHG notes that there is no 
"clear evidence" that estrogen replacement increases 
ovarian cancer, but then goes on to say that there are 
ovarian cancers that are "estrogen receptive positive," 
which would indicate that estrogen "could" play a role in 
the development of the disease.  Not only are such statements 
speculative, but Dr. WHG does not state that the veteran's 
ovarian cancer was one that was "estrogen receptive 
positive."  He notes that there is an increased risk of 
carcinogenesis in immune-suppressed patients, but then does 
not state whether the veteran is an "immune-suppressed 
patient."  He further notes the veteran's "possible 
exposure" to "potential teratogens," but does not state 
that the veteran was exposed to such teratogens and whether 
that had an impact on her diagnosis of ovarian cancer.  

Throughout this medical opinion, Dr. WHG uses terms 
(possible, potential, could, no clear evidence) that indicate 
that his medical opinion is speculative and cannot constitute 
a nexus to service.  See Obert v. Brown, 5 Vet. App. 30 
(1993) (Court found that statement made by a private 
physician that the veteran may have been showing symptoms of 
multiple sclerosis for many years prior to the diagnosis was 
"too speculative"); see also Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
veteran's death was not sufficient).

In an April 2005 opinion, the VA examiner took into 
consideration the veteran's service in Iraq and Kuwait during 
the Gulf War and the possible exposures inherent in that 
service, the veteran's use of unopposed estrogen during some 
period of time including 1990 and 1991, an immune deficiency 
involving at least IgA, IgE, and B-12, and some peripheral 
neuropathy from B-12 deficiency prior to 1995.  She stated 
that she had reviewed Dr. WHG's July 2003 medical opinion.  
The examiner noted that the etiology of epithelial ovarian 
cancer (which is the type of cancer the veteran had) was 
basically unknown but generally felt to be multifactorial.  
She noted that causation by estrogen use had been suggested 
but that studies had not provided any firm evidence.  She 
also noted that while immune therapy for ovarian and other 
cancers had been investigated, this relationship had not been 
delineated.  Therefore, she concluded that the association of 
epithelial ovarian cancer and environmental exposures of any 
sort or estrogen use had limited support in the literature 
and the role of immune deficiency was not hypothesized to her 
knowledge.  She also stated that she could not resolve this 
issue without resorting to speculation.  This confirms the 
lack of positive evidence of a nexus between the veteran's 
diagnosed ovarian cancer and her service in the Persian Gulf.  
The Board concludes that the preponderance of the evidence is 
against a finding that ovarian cancer had its onset during 
the veteran's period of service in the Persian Gulf.

While the veteran has asserted that her ovarian cancer was 
due to her Persian Gulf service, she does not have the 
requisite knowledge of medical principles that would permit 
her to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for ovarian cancer, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 
1 Vet. App. at 55.

B.  Cardiac disability

The veteran has stated that she developed heart disease from 
"Persian Gulf Syndrome."

The Board notes that the claim for service connection for 
cardiac disability is separate from a claim for service 
connection for hypertension.  Service connection for 
hypertension was denied in an August 2004 rating decision.  
The veteran did not appeal that denial, and thus it is not 
part of the claim for service connection for cardiac 
disability.

The veteran has been diagnosed as having coronary artery 
disease, which was first documented in 1998.  Because she has 
a diagnosed heart disease, service connection for heart 
disease as due to an undiagnosed illness is not permitted as 
a matter of law.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(2); Neumann, 14 Vet. App. at 23; Sabonis, 6 Vet. 
App. at 430.  The next question is whether coronary artery 
disease may be granted service connection on any other basis.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that coronary artery disease is due to service.  The 
service medical records are silent for any signs or symptoms 
of heart disease.  A May 1991 report of medical examination 
shows that clinical evaluation of the heart was normal.  
There is no objective evidence that coronary artery disease 
was manifested to a compensable degree within one year 
following the veteran's discharge from service.  There is 
also no competent evidence of a nexus between the post 
service diagnosis of coronary artery disease and the 
veteran's service.  In a March 2003 VA examination report, 
the examiner noted that the veteran had mild coronary artery 
disease and that a 1999 cardiac catheterization was negative.  
She also noted that the onset of coronary artery disease was 
"unclear" and that the earliest objective evidence in the 
claims file of coronary artery disease was in 1998.  This is 
evidence against the veteran's claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

While the veteran has asserted that she developed heart 
disease from her service in the Persian Gulf, she has not 
submitted competent evidence to establish such a 
relationship.  She also is not competent to provide a medical 
nexus opinion.  See Espiritu, 2 Vet. App. at 494. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for coronary artery disease, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

C.  Paresthesias

The veteran has stated that she developed neurological 
symptoms from "Persian Gulf Syndrome."

As noted in the Introduction, the veteran has reported having 
numbness in the upper and lower extremities.  Service 
connection for fibromyalgia has been awarded.  Under the 
Diagnostic Code that addresses fibromyalgia, it contemplates 
paresthesias as one of the symptoms associated with 
fibromyalgia.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for paresthesias, to include 
peripheral neuropathy.

In an October 2000 letter, the veteran's private treating 
physician, Dr. RL, stated that paresthesias had not been 
attributable to a known diagnosis.  In an April 2002 VA 
examination report, the examiner stated the veteran had 
decreased pinprick and light touch with severe dysesthesia in 
very high glove and stocking distribution.  Romberg test was 
positive, and fine finger movements were decreased.  She 
diagnosed sensory peripheral polyneuropathy.  She stated that 
such was likely secondary to a combination of paraneoplastic 
and post chemotherapy neuropathy.  She also noted that it 
"could be triggered or exacerbated by the veteran's possible 
exposure to some chemical during the Gulf War."  In a May 
2002 VA examination report, the examiner stated the likely 
diagnosis was peripheral neuropathy.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran has paresthesias that 
cannot be contributed to a known diagnosis.  The evidence 
establishes she has been diagnosed with peripheral 
neuropathy.  Because she has a diagnosed condition, service 
connection for numbness in her extremities as due to an 
undiagnosed illness is not permitted as a matter of law.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2); Neumann, 14 Vet. 
App. at 23; Sabonis, 6 Vet. App. at 430.  The next question 
is whether peripheral neuropathy may be granted service 
connection on any other basis.

The Board finds that the preponderance of the evidence is 
against a finding that peripheral neuropathy is due to 
service.  The service medical records do not show any 
complaints or diagnosis of peripheral neuropathy.  In a May 
1991 report of medical examination, clinical evaluations of 
the upper and lower extremities were normal.  Neurological 
examination was normal as well.  An October 1998 private 
medical record shows that the veteran began complaining of 
paresthesias in her extremities since having undergone 
chemotherapy for her ovarian cancer.  Thus, the peripheral 
neuropathy did not manifest until many years after the 
veteran's discharge from service, which is evidence against 
the claim.  See Maxson, 12 Vet. App. 453.  In the April 2002 
VA examination report, the examiner indicated he felt the 
polyneuropathy was likely secondary to a combination of 
paraneoplastic and post chemotherapy neuropathy, which 
establishes that the neuropathy is not attributable to 
service.  The Board does not find that the part of the April 
2002 VA medical opinion, wherein the examiner stated that 
sensory periphery polyneuropathy "could be triggered or 
exacerbated by the veteran's possible exposure to some 
chemical during the Gulf War" (emphasis added) to be 
evidence of a nexus to service because it merely implies that 
there is a possibility of a link and is too speculative to be 
a nexus to service.  See Obert, 5 Vet. App. 30; see also 
Beausoleil, 8 Vet. App. 459.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for paresthesias, to include 
peripheral neuropathy, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.

C.  Headaches

The veteran has stated that she developed headaches from 
"Persian Gulf Syndrome."

As noted in the Introduction, service connection for 
fibromyalgia has been awarded.  Under the Diagnostic Code 
that addresses fibromyalgia, it contemplates headaches as one 
of the symptoms associated with fibromyalgia.  

The veteran has been diagnosed as having migraine headaches 
in an April 2002 VA examination report.  Because she has a 
diagnosed condition, service connection for headaches, as due 
to an undiagnosed illness, is not permitted as a matter of 
law.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2); 
Neumann, 14 Vet. App. at 23; Sabonis, 6 Vet. App. at 430.  
The next question is whether migraine headaches may be 
granted service connection on any other basis.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for migraine headaches.  The 
service medical records are silent for any complaint or 
diagnosis of headaches.  A May 1991 report of medical 
examination shows that clinical evaluation of the head was 
normal.  In a report of medical history completed by the 
veteran at that time, she denied a history of frequent or 
severe headache.  She reported at April 2002 VA examination 
that headaches had started a few years ago, which is evidence 
against a finding that headaches had their onset in service.  
No medical professional has attributed the diagnosis of 
migraine headaches to service.   

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for migraine headaches, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

III.  Increased Rating

The veteran asserts that her post-traumatic stress disorder 
symptoms warrant a 50 percent evaluation.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  In Fenderson v. West, 12 Vet. App 
119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned at 
the time service connection for a disability is granted and a 
claim for an increased rating of a service-connected 
disorder.  In the case of the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found, which are 
called "staged" ratings.

The service-connected post-traumatic stress disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.  Stated differently, the 
preponderance of the evidence is against a finding that the 
veteran meets the criteria to warrant a 50 percent 
evaluation.  See id.  For example, the veteran has not been 
described as having a flattened affect.  In fact, she has 
been described as amiable, "very pleasant," and 
cooperative.  The veteran does not have circumstantial, 
circumlocutory or stereotyped speech.  In an April 2002 VA 
psychiatric evaluation report, the examiner stated there was 
no evidence of altered consciousness.  In July 2002, the 
examiner stated the veteran had no altered verbal 
productivity and no formal thought disorder.  In 2004 VA 
treatment records (for treatment of post-traumatic stress 
disorder), the psychologist regularly described the veteran 
as alert and oriented.  The clinical findings throughout the 
appeal period show a person who can articulate her feelings 
and has been described as having good insight into her post-
traumatic stress disorder symptoms.  In the VA treatment 
records, she was consistently described as having good 
judgment.  She has a gambling problem and stopped gambling in 
2002 and sought treatment for such problem.  This supports 
the finding that she has good insight and judgment.  

The veteran reported having panic attacks and was put on 
medication, which stopped the panic attacks.  Nevertheless, 
the 30 percent evaluation contemplates panic attacks.  There 
is no evidence that the veteran has difficulty in 
understanding complex commands.  She has consistently denied 
having suicidal ideation or homicidal ideation and 
hallucinations as well.  She has disturbances in motivation 
and mood, but is able to function satisfactorily.  She works 
part time as a registered nurse.  In a July 2002 VA treatment 
record, the examiner stated that the veteran thoroughly 
enjoyed her job and had an "excellent" coping system with 
siblings and lots of friends.  The veteran has reported she 
liked to cook and liked having friends over for dinner.  Her 
hygiene has consistently been described as being neat.

The treating psychologist has written letters indicating that 
the veteran's symptoms have increased since approximately 
2003.  She describes the veteran as having increased 
irritability and anger and an increase in her impairment to 
function socially and occupationally.  In an April 2004 
letter, she stated that the veteran had been forced to 
decrease her work hours as a result of her increased 
symptomatology.  However, treatment records dated after the 
April 2004 letter show the veteran's symptoms as being 
stable.  In reporting the veteran's Global Assessment of 
Functioning (GAF) score, the psychologist had entered scores 
of between 52 and 60.  The GAF score is defined as a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 
(4th ed. 1994).  A GAF score of between 51 and 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  In April 
2004, the psychologist entered a GAF score of 49.  A GAF 
score of 49 (which falls into the range of 41-50) is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  However, GAF 
scores of 55 were entered in July 2004 and October 2004 by 
this same psychologist.  In August 2004 and November 2004, 
the psychologist noted the veteran's symptoms were stable.  
Thus, while the veteran may have had some increase in 
symptoms during the appeal period, the 30 percent evaluation 
contemplates such increase.  See 38 C.F.R. § 4.1 (2007) 
(degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to severity several 
grades of disability).

The Board is aware that the symptoms listed under the 
50 percent evaluation are examples of the types of symptoms 
that would warrant a 50 percent evaluation, and that the 
veteran need not meet these particular symptoms in order to 
warrant a 50 percent evaluation.  However, the criteria 
described under the 50 percent evaluation indicate a more 
serious disability than the veteran has.  In a May 2003 
treatment record, the VA psychologist stated the veteran was 
functioning "quite well."  The veteran is attending 
meetings to control gambling, which problem has been labeled 
as in remission.  Apparently, she used to abuse alcohol and 
she hasn't drunk in 20 years.  The veteran is articulate and 
has a good support system with family and friends.  She has 
good insight into her post-traumatic stress disorder and her 
gambling and drinking problems in that both are in remission.  
The preponderance of the evidence is against a finding that 
an initial evaluation in excess of 30 percent is warranted.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In arguing that she warrants the 50 percent evaluation, the 
veteran has not stated why she believes she warrants that 
evaluation.  Based upon the descriptions of her symptoms in 
the treatment records and the assessments made by the 
treating psychologist and the VA examination report, the 
Board finds that an evaluation in excess of 30 percent for 
post-traumatic stress disorder is not warranted for the 
reasons stated above.  The benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.  
Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for ovarian cancer is denied.

Service connection for a cardiac disability is denied.

Service connection for peripheral neuropathy as being due to 
undiagnosed illness is denied.

Service connection for headaches as being due to undiagnosed 
illness is denied.

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


